
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 989
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Inslee (for
			 himself, Mr. Markey of Massachusetts,
			 Ms. Bordallo,
			 Mr. Baird,
			 Mr. Thompson of California,
			 Mr. Langevin,
			 Ms. Hirono,
			 Mrs. Capps,
			 Mr. George Miller of California,
			 Ms. Shea-Porter,
			 Ms. Woolsey,
			 Mr. Honda,
			 Mr. Wu, Ms. Speier, Mr.
			 Delahunt, Mr. Smith of
			 Washington, Ms. McCollum,
			 Mr. Farr, Mr. Dicks, Mrs.
			 Christensen, Mr. Adler of New
			 Jersey, and Mr. Holt)
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should adopt national policies and
		  pursue international agreements to prevent ocean acidification, to study the
		  impacts of ocean acidification, and to address the effects of ocean
		  acidification on marine ecosystems and coastal economies.
	
	
		Whereas the world’s oceans have absorbed more than a
			 quarter of the carbon dioxide released into the atmosphere since the start of
			 the Industrial Revolution;
		Whereas the increased absorption of carbon dioxide by the
			 world’s oceans alters the form of nutrients and chemicals in the oceans and
			 results in ocean acidification;
		Whereas ocean acidification threatens carbonate-forming
			 species such as coral, shellfish, and marine plankton, and may cause major
			 ripple effects throughout marine ecosystems and food webs, ultimately affecting
			 the largest marine organisms and many commercial fisheries;
		Whereas ocean acidification will affect the growth,
			 reproduction, disease resistance, and other biological and physiological
			 processes of many marine organisms;
		Whereas ocean acidification will be accelerated in Arctic
			 waters because carbon dioxide is more soluble in colder waters and lower
			 salinity diminishes the capacity of oceans to buffer against
			 acidification;
		Whereas over 60 percent of the United States population
			 lives in coastal States and could be affected by changes to marine
			 ecosystems;
		Whereas coastal communities depend on revenue from the
			 fishing and tourism industries, which rely on the health and stability of
			 marine ecosystems;
		Whereas commercial and recreational fisheries contribute
			 more than $73,000,000,000 annually to the United States economy and support
			 more than 2,000,000 jobs in the United States;
		Whereas coastal tourism and recreation produce
			 $70,000,000,000 in annual revenue in the United States;
		Whereas coral ecosystems are a source of food for
			 millions; protect coastlines from storms and erosion; provide habitat,
			 spawning, and nursery grounds for economically important fish species; provide
			 jobs and income to local economies from fishing, recreation, and tourism; are a
			 source of new medicines; and are hotspots of marine biodiversity;
		Whereas 500,000,000 people worldwide rely on reefs for
			 food, income, and protection;
		Whereas coral reefs support an estimated 25 percent of
			 marine species globally and produce a net global economic benefit of about
			 $30,000,000,000 per year;
		Whereas if current trends in global emissions of carbon
			 dioxide continue, corals could be functionally extinct by the middle to the end
			 of this century; and
		Whereas the Congress has recognized the need to address
			 the impacts of ocean acidification by enacting the Federal Ocean Acidification
			 Research and Monitoring Act of 2009 as part of Public Law 111–11: Now,
			 therefore be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should adopt national policies and
			 pursue international agreements to prevent ocean acidification, to study the
			 impacts of ocean acidification, and to address the effects of ocean
			 acidification on marine ecosystems and coastal economies.
		
